..                                                                  FILED
                                                                                              APR 02 2009
                               UNITED STATES DISTRICT COURT                             Clerk,u.s. District and
                               FOR THE DISTRICT OF COLUMBIA                                Bankruptcy Courts


Muhammed M. Abdullah,                         )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )
                                              )
                                                      Civil Action No.
                                                                             09 0610
James C. Duff,                                )
                                              )
       Defendant.                             )


                                  MEMORANDUM OPINION

       This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

determination that the complaint, among other grounds, fails to state a claim upon which relief

can be granted).

       Plaintiff is a prisoner at the Federal Correctional Institution in Salters, South Carolina.

He seeks a writ of mandamus to compel the Director of the Administrative Office of the United

States Courts ("A.O.") to perform his duty to "investigate the work of the probation officers and

make recommendations concerning the same to the respective judges[.]" 18 U.S.C. § 3672. This

Court's mandamus authority extends only to "officer[s] or employee[s] of the United States or

any agency thereof[.]" 28 U.S.C. § 1361. The mandamus statute "appl[ies] to matters arising in

the executive branch and its administrative agencies." Seltzer v. Foley, 502 F. Supp. 600, 602

n.2 (S.D.N.Y. 1980). The A.O. is part of the judicial branch of the federal government. See 28

U.S.C. § 601 ("Director and a Deputy Director [are] appointed and subject to removal by the
Chief Justice of the United States, after consulting with the Judicial Conference."). The

complaint therefore fails to state a claim upon which relief can be granted. A separate Order of

dismissal accompanies this Memorandum Opinion.




Date: March   ?.3~, 2009
                                          ~{d~~




                                                2